Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
Claims 1, 6, 7, 10-12, 18 is/are amended, claim 5 is/are cancelled and claims 2-22 is/are added.  Currently claims 1-4, 6-22 are pending in this application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-9, 13-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (EP2896810A1).
Re. claims 1 and 17: Lee discloses a vessel for the transport of liquefied gas, comprising: a hull; at least one cargo storage tank arranged in the hull for storing liquefied gas ([0014]); at least one engine ([0061]) to propel the vessel; at least one compressor (14) having a compressor inlet connected to a vapour space (upper space of tanks 11) of the at least one cargo storage tank for receiving boil- off gas ([0062], via line L1) at a first pressure (pressure of line L1) and a compressor outlet for supplying pressurized boil-off gas to the at least one engine at a second pressure (pressure of line L1 after the compressor) exceeding the first pressure; and a boil-off gas recovery system (15, 21, 25, 23) for recovery of boil-off gas, the BOG recovery system comprising: a cooling section (last intercooler 15 to the right, and 21, 25) having a cooling section inlet (line between intercooler 15 and compressor 14) connected to the compressor outlet to recondense at least part of the pressurized boil-off gas ([0069]) and a cooling section outlet (outlet of 25) for providing recondensed pressurized boil-off gas ([0074]); and at least one recovery tank (23) having a recovery tank inlet connected to the cooling section outlet for storing the recondensed pressurized boil-off gas (the Office considers the gas-liquid separator 23 of Lee to be functionally and structurally equivalent to a recovery tank having an inlet).  
Lee clearly shows (Fig 4) that the recovery tank is much smaller than the Cargo tank 11 but does not particularly disclose the recovery tank (23) having a total volume for storing the recondensed pressurized boil-off gas being in the order of about 0.5% to 5% of the total volume of the at least one cargo tank. Moreover, this would have been obvious that the amount of volume required for the recovery tank would not be nearly as large as a storage tank. Thus as the general conditions of the claim are disclosed it is not considered inventive to disclose optimum or workable ranges of the ratio of recovery tank volume to cargo tank volume. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have used the claimed optimal ranges, since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 23.  Applicants' written description fails to allege that the improvements would have been unexpected. Furthermore, there is nothing in the record before us to indicate that the selection of such dimensions would have been beyond the technical grasp of a person of ordinary skill in the art. The courts have held that where the only difference between the prior art and the claims was the recitation of relative dimensions of the claimed device, the device having the claimed relative dimensions would not perform differently than the prior art device and is therefore not patentably distinct (See MPEP § 2144.04).
It would have been obvious to a person of ordinary skill in the art to scale the optimum or workable ranges of the ratio of recovery tank volume to cargo tank volume based on application requirements since an invention is not be decided on the narrow issue of degree, and that the mere changing of form, proportions, or size will not alone constitute 'invention.' Swenson v. Boos, 156 F.2d 338 (8 Cir. 1946). This is true even though the change brought about better results. Midland Flour Milling Co. v. Bobbitt, 70 F.2d 416 (8 Cir. 1934). A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. In re Woodruff, 919 f2d 1575, 1 578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Ordinarily, a mere difference in dimensions of an otherwise old device does not present an unobvious distinction over the prior art. To render the old device patentable, the change in dimensions must result in a device which performs or operates differently than the prior art. Gardner v. TEC Sys., Inc., 725 F.2d 1338, 1349 (Fed. Cir. 1984). See also The Great Atlantic and Pacific Tea Company v. Supermarket Equipment Corp., 340 US 147, 150 (1950) Criticality of a range is generally established by showing that the results achieved are unexpected relative to the prior art results. In re Geisler, 116 F.3d 1465, 1469-70 (Fed. Cir. 1997). To the extent that improved properties were achieved, "[m]ere improvement in properties does not always suffice to show unexpected results." In re Soni, 54 F.3d 746, 751. The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . These cases have consistently held that in such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." Kimberly-Clark Worldwide, Inc. v. First Quality Baby Products, LLC, No. 09-C-916, 2012 BL 233091, at *5 (E.D. Wis. Sept. 12, 2012)
Re. claim 2: Lee discloses Lee discloses a vessel for the transport of liquefied gas, comprising: a hull; at least one cargo storage tank arranged in the hull for storing liquefied gas ([0014]); at least one engine ([0061]) to propel the vessel; at least one compressor (14) having a compressor inlet connected to a vapour space (upper space of tanks 11) of the at least one cargo storage tank for receiving boil- off gas ([0062], via line L1) at a first pressure (pressure of line L1) and a compressor outlet for supplying pressurized boil-off gas to the at least one engine at a second pressure (pressure of line L1 after the compressor) exceeding the first pressure; and a boil-off gas recovery system (15, 21, 25, 23)  for recovery of boil-off gas, the BOG recovery system comprising: a cooling section (last intercooler 15 to the right, and 21, 25) having a cooling section inlet (line between intercooler 15 and compressor 14) connected to the compressor outlet to recondense at least part of the pressurized boil-off gas ([0069]) and a cooling section outlet (outlet of 25) for providing recondensed pressurized boil-off gas ([0074]); and at least one recovery tank (23) having a recovery tank inlet connected to the cooling section outlet for storing the recondensed pressurized boil-off gas (the Office considers the gas-liquid separator 23 of Lee to be functionally equivalent to a recovery tank having an inlet). Lee discloses pumps that are used to circulate fluid by creating a pressure differential (for example, 12, 43, 120), but Lee does not particularly disclose a pump arranged between the cooling section outlet (at 25) and the recovery tank inlet (at 23).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the liquefied gas treatment system disclosed by Lee to include a pump between the cooling section outlet and the recovery tank inlet. One of ordinary skill in the art would have been motivated to make this modification so as to create a pressure differential that facilitates fluid circulation, as suggested by Lee ([0049] “The LNG pump 120 is installed in the fuel supply line to provide a pumping force necessary  for transferring the LNG.”). 
Re. claim 3: Lee discloses a cooling section comprising a recondenser having a recondenser inlet and a recondenser outlet for providing the recondensed pressurized boil-off gas (see figure 2, element 21, which has an inlet and an outlet).  
Re. claim 4: Lee discloses wherein the cooling section comprising a pre-cooler section having a pre-cooler inlet connected to the compressor outlet and a pre-cooler outlet to provide pre-cooled pressurized boil-off gas to the recondenser inlet. The Office considers the last intercooler of the compressor to be a pre-cooler. Alternatively, element (21) can be considered to be the precooler, and the cooler (25) can be considered to be the recondenser, since cooler (25) serves to cool stream (L3), which would further condense it. 
Re. claim 6: Insofar as the claim is understood, Lee discloses a cooling section comprising a recondenser having a recondenser inlet and a recondenser outlet for providing the recondensed pressurized boil-off gas (see figure 2, element 21, which has an inlet and an outlet).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the liquefied gas treatment system disclosed by Lee to include a pump between the a recondenser outlet (15) and a secondary pre-cooler inlet of a heat exchanger (21). One of ordinary skill in the art would have been motivated to make this modification so as to create a pressure differential that facilitates fluid circulation, as suggested by Lee ([0049] “The LNG pump 120 is installed in the fuel supply line to provide a pumping force necessary  for transferring the LNG.”).
Re. claim 7: Lee discloses a secondary pre-cooler (15) outlet being connected to the recovery tank inlet (23; via line L3).  
Re. claim 8: Lee discloses wherein the cooling section comprising a recondenser heat exchanger (21) for heat exchanging the pressurized boil-off gas with part of the liquefied gas stored in the at least one cargo storage tank (via line (L3) .  
Re. claim 9: Lee discloses the recondenser heat exchanger (21) is inherently arranged inside a body of the recondenser.   
Re. claim 13: Lee discloses wherein the recovery tank (23) has a first outlet connected to the at least one engine (via lines L5 and L1).    
Re. claim 14: Lee discloses Lee discloses a vessel for the transport of liquefied gas, comprising: a hull; at least one cargo storage tank arranged in the hull for storing liquefied gas ([0014]); at least one engine ([0061]) to propel the vessel; at least one compressor (14) having a compressor inlet connected to a vapour space (upper space of tanks 11) of the at least one cargo storage tank for receiving boil- off gas ([0062], via line L1) at a first pressure (pressure of line L1) and a compressor outlet for supplying pressurized boil-off gas to the at least one engine at a second pressure (pressure of line L1 after the compressor) exceeding the first pressure; and a boil-off gas recovery system (15, 21, 25, 23) for recovery of boil-off gas, the BOG recovery system comprising: a cooling section (last intercooler 15 to the right, and 21, 25) having a cooling section inlet (line between intercooler 15 and compressor 14) connected to the compressor outlet to recondense at least part of the pressurized boil-off gas ([0069]) and a cooling section outlet (outlet of 25) for providing recondensed pressurized boil-off gas ([0074]); and at least one recovery tank (23) having a recovery tank inlet connected to the cooling section outlet for storing the recondensed pressurized boil-off gas (the Office considers the gas-liquid separator 23 of Lee to be functionally equivalent to a recovery tank having an inlet). Lee discloses pumps that are used to circulate fluid by creating a pressure differential (for example, 12, 43, 120) but Lee does not particularly disclose an outlet of the recovery tank (23) connected to a pump for pumping the recondensed pressurized boil-off gas to the at least one cargo storage tank. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the liquefied gas treatment system disclosed by Lee to include a pump between the recovery tank outlet and at least one cargo storage tank. One of ordinary skill in the art would have been motivated to make this modification so as to create a pressure differential that facilitates fluid circulation, as suggested by Lee ([0049] “The LNG pump 120 is installed in the fuel supply line to provide a pumping force necessary  for transferring the LNG.”).  
Re. claim 15: Lee discloses  (Currently Amended) The system of claim 1, the liquefied gas being liquefied natural gas (see, for example,[0030]).  
Re. claim 16: Lee discloses a vessel for the transport of liquefied gas, comprising: a hull; at least one cargo storage tank arranged in the hull for storing liquefied gas ([0014]); at least one engine ([0061]) to propel the vessel; at least one compressor (14) having a compressor inlet connected to a vapour space (upper space of tanks 11) of the at least one cargo storage tank for receiving boil- off gas ([0062], via line L1) at a first pressure (pressure of line L1) and a compressor outlet for supplying pressurized boil-off gas to the at least one engine at a second pressure (pressure of line L1 after the compressor) exceeding the first pressure; and a boil-off gas recovery system (15, 21, 25, 23) for recovery of boil-off gas, the BOG recovery system comprising: a cooling section (last intercooler 15 to the right, and 21, 25) having a cooling section inlet (line between intercooler 15 and compressor 14) connected to the compressor outlet to recondense at least part of the pressurized boil-off gas ([0069]) and a cooling section outlet (outlet of 25) for providing recondensed pressurized boil-off gas ([0074]); and at least one recovery tank (23) having a recovery tank inlet connected to the cooling section outlet for storing the recondensed pressurized boil-off gas (the Office considers the gas-liquid separator 23 of Lee to be functionally equivalent to a recovery tank having an inlet). Lee discloses a storage tank (11) that is designed to hold LNG in a cryogenic state, but Lee does not particularly disclose wherein the recovery tank (23) is a C-type cryogenic storage tank. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the liquefied gas treatment system disclosed by Lee provide containers that are able to handle cryogenic material in a safe and effective manner. One of ordinary skill in the art would have been motivated to make this modification as a matter of safety and common sense. 
Regarding claims 18, Lee as modified discloses a device, as applied to claim 1, which inherently performs the claimed method.  Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. See MPEP 2112.02.
Re. claim 19: Lee discloses provides vaporized boil-off gas from the at least one recovery tank (23) to the at least one engine (via lines L5 and L1). 
Re. claim 20: Lee discloses wherein the recondenser (21) is adapted to operate at a third pressure being substantially the same or lower than the second pressure insofar as there is no compressor or pump that is positioned between compressor (14) and the heat exchanger (21) or cooler (25).   
Re. claims 21: Lee fails to disclose optimal claimed range of recovery tank volume. Thus as the general conditions of the claim are disclosed it is not considered inventive to disclose optimal claimed range of recovery tank volume. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have used the claimed optimal range, since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 23.  Applicants' written description fails to allege that the improvements would have been unexpected. Furthermore, there is nothing in the record before us to indicate that the selection of such dimensions would have been beyond the technical grasp of a person of ordinary skill in the art. The courts have held that where the only difference between the prior art and the claims was the recitation of relative dimensions of the claimed device, the device having the claimed relative dimensions would not perform differently than the prior art device and is therefore not patentably distinct (See MPEP § 2144.04).
It would have been obvious to a person of ordinary skill in the art to scale the optimal claimed range of recovery tank volume based on application requirements since an invention is not be decided on the narrow issue of degree, and that the mere changing of form, proportions, or size will not alone constitute 'invention.' Swenson v. Boos, 156 F.2d 338 (8 Cir. 1946). This is true even though the change brought about better results. Midland Flour Milling Co. v. Bobbitt, 70 F.2d 416 (8 Cir. 1934). A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. In re Woodruff, 919 f2d 1575, 1 578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Ordinarily, a mere difference in dimensions of an otherwise old device does not present an unobvious distinction over the prior art. To render the old device patentable, the change in dimensions must result in a device which performs or operates differently than the prior art. Gardner v. TEC Sys., Inc., 725 F.2d 1338, 1349 (Fed. Cir. 1984). See also The Great Atlantic and Pacific Tea Company v. Supermarket Equipment Corp., 340 US 147, 150 (1950) Criticality of a range is generally established by showing that the results achieved are unexpected relative to the prior art results. In re Geisler, 116 F.3d 1465, 1469-70 (Fed. Cir. 1997). To the extent that improved properties were achieved, "[m]ere improvement in properties does not always suffice to show unexpected results." In re Soni, 54 F.3d 746, 751. The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . These cases have consistently held that in such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." Kimberly-Clark Worldwide, Inc. v. First Quality Baby Products, LLC, No. 09-C-916, 2012 BL 233091, at *5 (E.D. Wis. Sept. 12, 2012)
Re. claims 22: Lee discloses recovery tank 23 at pressure of 3 bars (from valve 22).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Published German Patent Application No. DE 102007042158A1 (Hanenkamp/MAN DIESEL SE; provided to the Office by Applicant in an IDS).  
Re. claim 10: Lee discloses a vessel for the transport of liquefied gas, comprising: a hull; at least one cargo storage tank arranged in the hull for storing liquefied gas ([0014]); at least one engine ([0061]) to propel the vessel; at least one compressor (14) having a compressor inlet connected to a vapour space (upper space of tanks 11) of the at least one cargo storage tank for receiving boil- off gas ([0062], via line L1) at a first pressure (pressure of line L1) and a compressor outlet for supplying pressurized boil-off gas to the at least one engine at a second pressure (pressure of line L1 after the compressor) exceeding the first pressure; and a boil-off gas recovery system (15, 21, 25, 23) for recovery of boil-off gas, the BOG recovery system comprising: a cooling section (last intercooler 15 to the right, and 21, 25) having a cooling section inlet (line between intercooler 15 and compressor 14) connected to the compressor outlet to recondense at least part of the pressurized boil-off gas ([0069]) and a cooling section outlet (outlet of 25) for providing recondensed pressurized boil-off gas ([0074]); and at least one recovery tank (23) having a recovery tank inlet connected to the cooling section outlet for storing the recondensed pressurized boil-off gas (the Office considers the gas-liquid separator 23 of Lee to be functionally equivalent to a recovery tank having an inlet). Lee also discloses a cooling section comprising a recondenser having a recondenser inlet and a recondenser outlet for providing the recondensed pressurized boil-off gas (see figure 2, element 21, which has an inlet and an outlet). Lee does not particularly disclose the use of spray headers, however Hanenkamp discloses spray headers. It would be obvious to a person having ordinary skill in the art to provide Lee’s system with spray headers were desired. 

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Published EP Patent Application No. EP 2003389A2 (Lee/DAEWOO; provided to the Office by Applicant in an IDS).  
Re. claims 11 and 12: Lee discloses a vessel for the transport of liquefied gas, comprising: a hull; at least one cargo storage tank arranged in the hull for storing liquefied gas ([0014]); at least one engine ([0061]) to propel the vessel; at least one compressor (14) having a compressor inlet connected to a vapour space (upper space of tanks 11) of the at least one cargo storage tank for receiving boil- off gas ([0062], via line L1) at a first pressure (pressure of line L1) and a compressor outlet for supplying pressurized boil-off gas to the at least one engine at a second pressure (pressure of line L1 after the compressor) exceeding the first pressure; and a boil-off gas recovery system (15, 21, 25, 23) for recovery of boil-off gas, the BOG recovery system comprising: a cooling section (last intercooler 15 to the right, and 21, 25) having a cooling section inlet (line between intercooler 15 and compressor 14) connected to the compressor outlet to recondense at least part of the pressurized boil-off gas ([0069]) and a cooling section outlet (outlet of 25) for providing recondensed pressurized boil-off gas ([0074]); and at least one recovery tank (23) having a recovery tank inlet connected to the cooling section outlet for storing the recondensed pressurized boil-off gas (the Office considers the gas-liquid separator 23 of Lee to be functionally equivalent to a recovery tank having an inlet). Lee also discloses a cooling section comprising a recondenser having a recondenser inlet and a recondenser outlet for providing the recondensed pressurized boil-off gas (see figure 2, element 21, which has an inlet and an outlet). Lee does not particularly disclose the use of spray headers, however Lee ‘389 (figure 4) teaches the use of spray headers. It would be obvious to a person having ordinary skill in the art to provide Lee’s system with spray headers were desired. 

Response to Arguments
Applicant's arguments filed 08/09/202 have been fully considered but they are not persuasive. 
Applicant’s arguments that “Office has not provided any reason as to why the recited range of "0.5% to 5% of the total volume of the at least one cargo tank" would be obvious based on a mere assertion that it is obvious to have a volume "not be as large as a storage tank” are not persuasive since Lee clearly shows (Fig 4) that the recovery tank is much smaller than the Cargo tank 11 but does not particularly disclose the recovery tank (23) having a total volume for storing the recondensed pressurized boil-off gas being in the order of about 0.5% to 5% of the total volume of the at least one cargo tank. Moreover, this would have been obvious that the amount of volume required for the recovery tank would not be nearly as large as a storage tank. Thus as the general conditions of the claim are disclosed it is not considered inventive to disclose optimum or workable ranges of the ratio of recovery tank volume to cargo tank volume. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have used the claimed optimal ranges, since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 23.  Applicants' written description fails to allege that the improvements would have been unexpected. Furthermore, there is nothing in the record before us to indicate that the selection of such dimensions would have been beyond the technical grasp of a person of ordinary skill in the art. The courts have held that where the only difference between the prior art and the claims was the recitation of relative dimensions of the claimed device, the device having the claimed relative dimensions would not perform differently than the prior art device and is therefore not patentably distinct (See MPEP § 2144.04).
It would have been obvious to a person of ordinary skill in the art to scale the optimum or workable ranges of the ratio of recovery tank volume to cargo tank volume based on application requirements since an invention is not be decided on the narrow issue of degree, and that the mere changing of form, proportions, or size will not alone constitute 'invention.' Swenson v. Boos, 156 F.2d 338 (8 Cir. 1946). This is true even though the change brought about better results. Midland Flour Milling Co. v. Bobbitt, 70 F.2d 416 (8 Cir. 1934). A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. In re Woodruff, 919 f2d 1575, 1 578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Ordinarily, a mere difference in dimensions of an otherwise old device does not present an unobvious distinction over the prior art. To render the old device patentable, the change in dimensions must result in a device which performs or operates differently than the prior art. Gardner v. TEC Sys., Inc., 725 F.2d 1338, 1349 (Fed. Cir. 1984). See also The Great Atlantic and Pacific Tea Company v. Supermarket Equipment Corp., 340 US 147, 150 (1950) Criticality of a range is generally established by showing that the results achieved are unexpected relative to the prior art results. In re Geisler, 116 F.3d 1465, 1469-70 (Fed. Cir. 1997). To the extent that improved properties were achieved, "[m]ere improvement in properties does not always suffice to show unexpected results." In re Soni, 54 F.3d 746, 751. The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . These cases have consistently held that in such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." Kimberly-Clark Worldwide, Inc. v. First Quality Baby Products, LLC, No. 09-C-916, 2012 BL 233091, at *5 (E.D. Wis. Sept. 12, 2012).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, or Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753